Title: To George Washington from Major John Bigelow, 18 November 1778
From: Bigelow, John
To: Washington, George


  
    Sir
    Hartford [Conn.] 18th Novr 1778
  
I now Inclose your Excellency an Acct of Blanketts Shoes &ca now Remaining in the Continental Store in this Place, and wait your Order. General Poor who Commanded the Division Lately Under the Command of Genl Gates, gave orders to have the Officers of the Division Supplied with such Cloathing as they Stood in Need off out of this Store, which has been done an Exact Account of which shall transmit your Excellency as Soon as posible, I have the Honour to be Your Excellencys Most Obedt Humble Servant

  Jno. Bigelow

